BARNARD, P. J.
The clerk’s transcript on this appeal was filed in this court on October 28, 1940.  No reporter’s transcript or briefs have been filed and no appearance has been made in this court for the defendants. The matter was regularly placed on the calendar on June 10, 1941, at which time the respondent moved to affirm the judgment under section 1253 of the Penal Code. At that time the respondent presented and filed proof that the court reporter had died, with an affidavit to the effect that the reporter’s shorthand notes in connection with the trial of this action had never been transcribed. There was also presented and filed the affidavit of a deputy attorney-general identifying and setting forth a copy of a letter he had received from the district attorney of Kern County, in which letter it was stated that on June 5, 1941, an attorney who represented the defendants at the trial informed the district attorney that he had aban*395doned the appeal. The record before us is sufficient to justify the granting of the motion.
The judgment is affirmed.
Marks, J., and Griffin, J., concurred.